None of appellant's assignments of error, if any he has, are copied in his briefs, as required in rule 32 for Courts of Civil Appeals (230 S.W. vii). It is settled by our Courts of Civil Appeals and Supreme Court that this rule is mandatory, and that, where an appellant fails to carry forward into his brief any copy of his assignments of error, such assignments cannot be considered on appeal, and the appellate court will look only to fundamental errors apparent upon the record, which must be considered, whether assigned or not. 3 Tex.Jur. § 588; Clonts v. Johnson, 116 Tex. 489, 294 S.W. 844, 846, and authorities there cited. In the case cited, in answering certified question, the Commission of Appeals said, with the approval of the Supreme Court: "Where an appellant or plaintiff in error wholly fails to copy any assignments of error in his brief, the Court of Civil Appeals should confine its consideration of the case to those fundamental errors apparent on the face of the record. Its authority to revise the action of the lower court is limited to those questions (not fundamental) duly assigned as error, and it has no discretion, even though it thinks the ends of justice require such course, to substitute a method of its own for reviewing the judgment of the lower court for that method prescribed by the lawmaking power. While it is not necessary that the assignments required to be filed below should be literally copied into the brief, yet they must be at least substantially reproduced."
We have carefully examined the record, which presents no fundamental error for review. Accordingly, under the authority cited, it becomes our duty to affirm the judgment appealed from.
The judgment is affirmed.